Citation Nr: 0608780	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  96-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for duodenal ulcer 
disease.

2.  Entitlement to service connection for a left shoulder 
disorder secondary to the service-connected myositis of the 
right cervical paravertebral muscles with right shoulder 
impingement syndrome.

3.  Entitlement to a disability rating greater than 10 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome before 
February 4, 2002.

4.  Entitlement to a disability rating greater than 30 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome as of 
February 4, 2002.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1982 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

A transcript of the veteran's January 2001 Travel Board 
hearing before the undersigned Veterans Law Judge is 
associated with the claims folder.  

The case returns to the Board following remands to the RO in 
November 2001 and February 2005.  

The Board notes that the veteran's appeal originally included 
the issue of service connection for hiatal hernia.  However, 
the RO resolved that matter in the veteran's favor in a 
September 2002 rating decision.  Therefore, the issue is not 
currently before the Board.  
FINDINGS OF FACT

1.  The veteran did not appeal the November 1983, December 
1987, or March 1988 rating decisions that denied service 
connection for duodenal ulcer disease.  

2.  Evidence received since the March 1988 rating decision is 
duplicative or cumulative of evidence previously considered 
or does not bear directly and substantially on the matter at 
issue and is not so significant that it must be considered 
with all the evidence of record in order to fairly adjudicate 
the appeal.

3.  There is no competent evidence of record of a current 
diagnosis of a chronic left shoulder disorder.  

4.  Before February 4, 2002, the evidence of record does not 
reflect right arm motion limited at the shoulder level or 
objective finding of moderately severe muscle disability.  

5.  As of February 4, 2002, the evidence of record does not 
reflect right arm motion limited to 25 degrees from the side 
or objective finding of severe muscle disability.


CONCLUSIONS OF LAW

1.  The November 1983, December 1987, or March 1988 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

2.  No new and material evidence has been received since the 
March 1988 rating decision to reopen a claim for service 
connection for duodenal ulcer disease.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).   

3.  Service connection for a left shoulder disorder secondary 
to the service-connected myositis of the right cervical 
paravertebral muscles with right shoulder impingement 
syndrome is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  

4.  The criteria for a disability rating greater than 10 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome before 
February 4, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5003, 5021, 5201, 
4.73, Diagnostic Code 5301 (2005); 38 C.F.R. §§ 4.50, 4.56, 
4.73, Diagnostic Code 5301 (1996).  

5.  The criteria for a disability rating greater than 30 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome as of 
February 4, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.56, 4.71a, Diagnostic Codes 5003, 5021, 5201, 
4.73, Diagnostic Code 5301 (2005); 38 C.F.R. §§ 4.50, 4.56, 
4.73, Diagnostic Code 5301 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for duodenal 
ulcer disease in a November 1983 rating decision.  
Thereafter, in rating decisions dated in December 1987 and 
March 1988, it found no new and material evidence to reopen 
the claim.  The veteran received notice of each denial but he 
did not initiate an appeal of any decision.  Therefore, the 
RO's decisions of November 1983, December 1987, and March 
1988 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(in effect for claims received before August 29, 2001).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In the November 1983 rating decision, the RO denied service 
connection for duodenal ulcer disease because it found that 
the disorder existed prior to service and was not aggravated 
in service.  It found no new and material evidence to reopen 
the claim in the December 1987 and March 1988 rating 
decisions.  Evidence of record at the time of the March 1988 
rating decision consists of service medical records; the 
report of the March 1983 VA examination; VA medical records 
dated from July 1986 to January 1988; and statements from the 
veteran dated in July 1986 and February 1988.  

Evidence received since the March 1988 rating decision 
consists of service medical records; VA medical records dated 
from 1986 to 2005; reports of VA examinations in July 1993, 
July 1999, February 2002, and March 2005; and testimony from 
the January 2001 Travel Board hearing.   

Initially, the Board notes that service medical records 
submitted by the veteran are duplicates of evidence 
previously of record and therefore are not new.  Similarly, 
VA treatment records dated in July 1986 and January 1988 are 
duplicate of previously considered records and are not new.  
38 C.F.R. § 3.156(a).  In addition, the veteran's testimony 
from the January 2001 Travel Board hearing, which alleged in-
service treatment for ulcer disease, is cumulative of written 
statements and information available in service medical 
records considered at the time of the March 1988 rating 
decision.  Cumulative evidence is not new. Id.

Much of the remaining evidence, though new, is not material 
to the claim for service connection for duodenal ulcer 
disease.  Specifically, most of the VA treatment records and 
reports of VA orthopedic examinations in July 1993, July 
1999, February 2002, and March 2005 do not relate in any way 
to the claim for duodenal ulcer disease.  The VA treatment 
records that do concern ulcer disease make no comment on 
whether the disease existed prior to service or was 
aggravated in service, which is the ultimate matter for 
disposition here.  Similarly, the report of the February 2002 
VA gastrointestinal examination includes no comment as to the 
pre-service nature or aggravation of duodenal ulcer disease 
in service.  Therefore, these records bear directly and 
substantially on the matter at issue. Id.  Accordingly, the 
Board finds that no new and material evidence has been 
received since the March 1988 rating decision to reopen the 
claim for service connection for duodenal ulcer disease. Id.  
The claim is not reopened.  38 U.S.C.A. § 5108.

Secondary Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In addition, 
a disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).   

Where the determinative issue in a claim involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A claim for secondary service 
connection requires medical evidence to connect the asserted 
secondary disorder to the service-connected disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Board finds that the claim for service connection for a 
left shoulder disorder must be denied because there is no 
evidence of a current chronic left shoulder disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, VA treatment 
records dated in 2001 and 2002 reflect intermittent 
complaints of left shoulder pain.  However, those complaints 
were apparently acute and related to specific instances of 
overuse, i.e., following weightlifting or carrying heavy 
grocery bags.  

Moreover, the record is negative for any evidence of any 
chronic pathology underlying the complaints of pain.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran, as a lay person, is not competent to offer an 
opinion as to whether he has a medically diagnosed left 
shoulder disability.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  In the absence of a current diagnosis of 
a chronic disability, the Board finds that the preponderance 
of the evidence is against service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5107(b).    

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The myositis of the right cervical paravertebral muscles with 
right shoulder impingement syndrome is evaluated as 10 
percent disabling before February 4, 2002 and as 30 percent 
disabling as of February 4, 2002.  The disability is rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5021, 
myositis, and 38 C.F.R. § 4.73, Code 5301, Injuries to Muscle 
Group I (extrinsic muscles of the shoulder girdle).  

The rating schedule provides that certain diseases, including 
myositis, will be rated based on limitation of motion of the 
affected part, as under Code 5003, degenerative arthritis.  
Under Code 5201, a 20 percent evaluation is assigned for the 
major (dominant) arm when arm motion is limited at the 
shoulder level.  A 30 percent rating is awarded when arm 
motion is limited to midway between the side and shoulder 
level.  A maximum schedular rating of 40 percent is in order 
when arm motion is limited to 25 degrees from the side.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

During the course of this appeal, VA promulgated new 
regulations concerning the evaluation of disability from 
muscle injuries, effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997) (June 3, 1997) (codified at 38 C.F.R. pt. 4).  
If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 
3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 
7-2003.  Therefore, in this case, prior to July 3, 1997, the 
Board may apply only the previous version of the rating 
criteria.  As of July 3, 1997, the Board must apply whichever 
version of the rating criteria is more favorable to the 
veteran.

The Board notes that, in its September 2000 supplemental 
statement of the case, the RO addressed both versions of the 
regulations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In any event, the Board notes 
that not all of the amendments resulted in substantive 
changes to the rating criteria in question, as discussed 
below.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability include weakness, fatigue, pain, impairment 
of coordination. and uncertainty of movement.  38 C.F.R. 
§ 4.50 (1996); 38 C.F.R. § 4.56(c) (2005).  

Code 5301 explains that the muscles at issue function in the 
upward rotation of the scapula and elevation of the arm above 
shoulder level.  For the dominant arm, a rating of 10 percent 
is assigned for moderate disability, of 30 percent for 
moderately severe disability, and a maximum schedular rating 
of 40 percent for severe disability.  38 C.F.R. § 4.73 
(1996); 38 C.F.R. § 4.73 (2005).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56 (1996); 38 C.F.R. § 4.56(d) (2005).

Under the previous rating criteria, moderately severe 
disability of muscles is characterized by a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization; service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade, record in the file of consistent complaint of cardinal 
symptoms of muscle wounds, and evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present; and objective findings of entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups, indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side, and tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c) 
(1996).  

Severe disability of muscles is characterized as follows: 
Through and through or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or explosive effect of high velocity missile, or shattering 
bone fracture with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  History and complaint as for moderately 
severe disability in aggravated form.  Objective findings of 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray shows minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile, palpation showing moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.   38 C.F.R. § 4.56(d) (1996).  

As amended, moderately severe muscle disability results from 
a through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2005).  

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4) (2005).

1.  Disability rating before February 4, 2002

For the relevant period of time prior to February 4, 2002, 
the evidence of record does not reflect limitation of arm 
motion at the shoulder level to warrant a 
20 percent rating under Code 5201.  38 C.F.R. § 4.7.  The 
July 1993 VA examination shows tenderness and crepitus with 
range of motion, but no limitation of motion.  The report of 
the July 1999 VA examination reflects abduction to 
150 degrees and flexion to 160 degrees, well beyond shoulder 
level, without any pain.  Examination was negative for any 
findings associated with functional loss.  The magnetic 
resonance imaging (MRI) of the right shoulder performed in 
connection with the examination was normal.   

Similarly, considering the rating criteria for muscle injury, 
the Board finds no basis for a rating greater than 10 
percent.  The July 1993 VA orthopedic examination found no 
limitation of arm motion.  There was no evidence of muscle 
atrophy or spasm.  The finding of muscle tenderness alone 
does not more closely approximate the criteria for moderately 
severe disability to warrant the next higher rating of 
30 percent under Code 5301. Id.  Moreover, the July 1999 VA 
orthopedic examination found no abnormality at all on 
examination other than some limitation of motion.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, for this time period, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for myositis of the right cervical paravertebral 
muscles with right shoulder impingement syndrome before 
February 4, 2002.  38 C.F.R. § 4.3.   

2.  Disability rating as of February 4, 2002

For the time period from February 2002, the Board finds that 
the overall disability picture does not more closely 
approximate the criteria for a disability evaluation greater 
than 30 percent.  38 C.F.R. § 4.7.  

The report of the February 2002 VA orthopedic examination 
reflects right arm abduction and flexion to 160 degrees, but 
with pain beginning at 100 degrees.  In addition, the 
examiner notes reports of fatigue and moderate to severe pain 
with repetitive motion.  Examination also reveals tenderness 
to palpation of the cervical and right shoulder areas.  The 
report of the March 2005 VA orthopedic examination shows 
right arm abduction to 175 degrees and flexion to 170 
degrees, without evidence of pain, though the veteran 
apparently reported "discomfort."  There was mild 
tenderness to palpation of the right cervical paravertebral 
muscles, but no other indication of functional loss.  Thus, 
even considering the impact of functional loss in connection 
with range of motion, the Board cannot conclude that the 
disability picture more closely approximates arm motion 
limited to 25 degrees from the side required for a 40 percent 
rating under Code 5201. Id.  

Similarly, the Board cannot conclude that this evidence 
reflects disability that most closely resembles severe muscle 
disability to warrant a 40 percent rating under Code 5301.  
The VA examinations show muscle tenderness but no atrophy, 
swelling, or other abnormality of the musculature that 
suggests the presence of severe disability. Id.  Again, the 
Board finds no evidence or allegation of the kind of unusual 
circumstances related to the right shoulder disability to 
indicate that referral for extra-schedular consideration is 
warranted.  38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 30 percent for myositis of the 
right cervical paravertebral muscles with right shoulder 
impingement syndrome as of February 4, 2002.  38 C.F.R. § 
4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in December 2001, May 
2002, and March 2005, as well as information provided in the 
September 1995 and November 2002 rating decisions, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the February 2003 statement of the 
case and supplemental statements of the case dated in 
February 2004 and thereafter include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice was not provided before the 
September 1995 rating decision, but was provided before the 
November 2002 rating decision.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  However, as discussed above, the 
Board finds that the RO ultimately provided all notice 
required under 38 U.S.C.A. § 5103(a) with respect to the 
issues addressed in the 1995 rating decision, such that 
defect as to timing was cured.  Moreover, the March 2005 
letter to the veteran specifically asked him to provide, 
pursuant to 38 C.F.R. § 3.159(b)(1), any evidence in 
possession that was pertinent to the appeal. Id. at 121.  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several relevant medical examinations.  The veteran has not 
identified any private treatment pertinent to the appeal.  
There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the prior remands.  See Stegall v. West, 11 
Vet. App. 268 (1998).






	(CONTINUED ON NEXT PAGE)
ORDER

As no new and material evidence has been received, the claim 
for service connection for duodenal ulcer disease is not 
reopened.  The appeal is denied.

Service connection for a left shoulder disorder secondary to 
the service-connected myositis of the right cervical 
paravertebral muscles with right shoulder impingement 
syndrome is denied. 

A disability rating greater than 10 percent for myositis of 
the right cervical paravertebral muscles with right shoulder 
impingement syndrome before February 4, 2002 is denied. 

A disability rating greater than 30 percent for myositis of 
the right cervical paravertebral muscles with right shoulder 
impingement syndrome as of February 4, 2002 is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


